Kellam, J.,
(dissenting.) Accepting the allegations of the petition as true, I think the writ ought not to issue. I entirely agree with the theory of the opinion that the counsel of the relator might have pursued either one .of two methods of procedure for the settlement of the bill. Section 5083 seems very plain, and I will presume that they had consistently pursued the second method up to the 8th day of February, 1893. They had then done all that was required of them, and might rely upon the clerk and judge each performing his further duty under such statute. The delay of either to act would not effect the relator’s right to have the bill settled by that method, so long as they allowed that procedure to take its course. But the bill and amendments being still in the hands of the clerk for the judge, relator’s counsel could not resume control of them, and proceed by notice under the first method, without thereby abandoning their proceeding under the second method. They could not avail themselves of both methods at the same time. They are not co-operative. In the petition it is affirmatively and distinctively alleged that on the said 8th day of February relator’s counsel served notice on the adverse party that they themselves would present the bill to the judge for settlement at a time named, and in a county other than that of the clerk to whom the papers had originally been delivered. This is just what they might do in pursuance of the'first method, but what they could not do under the second, and which was entirely inconsistent therewith. When they gave such notice they clearly abandoned their proceeding under the second method. In the opinion it is said that on the 7th of March the bill and amendments were presented to the judge with a request that it be settled and signed, which he declined to do; but the relator’s petition, which is the foundation upon which the writ must issue, clearly states how the bill came to be then and there presented. It was not through its delivery to the *383clerk for the judge, but under a five days’ notice of the time and place, given by relator’s counsel to the adverse party. 'It is true, there is a dispute as to this fact, the petition affirming, and a counter affidavit denying, that’ such notice was given. But the petition states the facts upon which the relator bases his right to the writ. It must set forth a state of facts which under the law clearly imposes the duty, the performance of which is sought to be compelled. It is like a complaint. It must show a prima facie case. It must set forth a cause of action. If it do not, she cannot, under it, claim the relief which other facts might entitle her to. If the statements or allegations of the petition are in any respect against her, why are they not, to such extent, admissions of record, and conclusive against her? It is very evident from all the papers that, so far as the matter of the settlment of this bill was brought to the attention of the judge at all, it was his understanding that it was by virtue of relator’s notice to the adverse party, for he declined to act on the ground that the bill was not presented in time. He could not, and presumably would not, have made this objection if he had received them from the clerk, for his action under the second plan of procedure, as prescribed in said Section 5083, for under that position his duty would have been plain, and the question of time would not have been involved. Right in line with this thought, explaining, and, as it seems to me, fully justifying, the nonaction by the judge, which is made the ground for the issuance of this writ, is the statement of the opinion that it does not appear that the clerk ever presented the proposed bill and amendments to the judge, or that he had any knowledge that they had been so delivered to the clerk. His duty to take the first step toward settling the bill commenced only ‘when received from the clerk.’ How, then, does it appear that he is refusing to discharge a duty imposed by law upon him? I think we ought not to require the judge to settle the bill by virtue of the proceedings under the second of of these statutory methods, for such proceedings were aban*384doned. before any duty of the judge attached, and for the further reason that it does not appear that the conditions have ever been fulfilled, which under the statute require any action on his part, under said second procedure; nor ought we to require it on account of the notice of relator’s attorneys to the adverse party, for such notice was confessedly not in time.